Concurring Opinion by
Me. Chief Justice Bell:
I agree with the Majority that there was a violation of the Decree of the lower Court, and that appellant was guilty of indirect civil contempt. However, appellant’s actions were sincere and his contempt was unintentional, although his actions were unwise. For these reasons, the penalty or fines totaling $250,000' for this unintentional contempt were too severe, even though they were conditioned: “In the event of defendant’s ultimate compliance with the decree he may apply for remission of the fines imposed against him subject to plaintiffs right of damages including all expenses and attorney’s fees.”*
I would, therefore, affirm the Order of contempt and remand the case, with direction to the lower Court to modify its contempt Order to provide: “In the event of defendant’s prompt compliance with the Decree, he *291may apply for remission of the fines imposed against him, subject to plaintiff’s right to damages, including all expenses and attorney’s fees, not, however, to exceed the sum of Fifty Thousand Dollars ($50,000).”
Mr. Justice Eagen joins in this concurring Opinion.

 Italics, ours.